The State




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                    Monday, March 23, 2015

                                      No. 04-14-00565-CR

                                 Rodolfo Martinez SALINAS,
                                          Appellant
                                              v.
                                    The STATE of Texas,
                                          Appellee

                   From the 49th Judicial District Court, Webb County, Texas
                            Trial Court No. 2009-CRP-000403-D1
                      Honorable Elma T. Salinas-Ender, Judge Presiding

                                         ORDER
        On December 30, 2014, we abated this appeal to the trial court to hold a hearing to
determine whether appellant desired to prosecute his appeal, whether appellant was indigent, and
whether counsel had abandoned the appeal. See TEX. R. APP. P. 38.8(b)(2). On March 13, 2015, a
reporter’s record of the hearing was filed. On March 17, 2015, a supplemental clerk’s record
containing the trial court’s findings of fact and conclusions of law was filed. The reporter’s
record indicates that the appellant still desires to prosecute this appeal and that the appellant
remains indigent. The trial court’s findings of fact and conclusions of law state that appellant’s
counsel did not abandon the appeal, but that he was “inundated with work.” The trial court’s
findings of fact and conclusions of law further state that appellant’s counsel advised the trial
court that “appellant’s brief would be completed and [] sent to the Court of Appeals.” To date, no
brief has been filed in this Court.

       We ORDER this appeal reinstated on the docket of this Court. We FURTHER ORDER
appellant’s counsel, Mr. Richard J. Gonzalez, to file appellant’s brief on or before April 13,
2015.

       If Mr. Richard J. Gonzalez fails to file appellant’s brief in Appeal No. 04-14-00565-
CR as ordered, Mr. Richard J. Gonzalez may be ordered to appear and show cause why he
should not be held in civil or criminal contempt or otherwise sanctioned. See TEX. R. APP.
P. 38.8(b)(4).


                                                    _________________________________
                                                    Karen Angelini, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of March, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court